—Judgment, Supreme Court, New York County (Franklin R. Weissberg, J.), rendered May 29, 1990, convicting defendant, after a jury trial, of 7 counts of robbery in the first degree, and sentencing him, as a second felony offender, to 7 consecutive terms of 5 to 10 years, and order of the same court and Justice, entered December 4, 1992, which denied defendant’s motion to vacate the judgment, unanimously affirmed.
We find, as the People concede, that defendant’s statement concerning the robbery weapon was taken in violation of his right to remain silent. Nevertheless, we find that there was no reasonable possibility that the statement could have affected the verdict (People v Crimmins, 36 NY2d 230, 241-242), in view of the overwhelming evidence of guilt, which included the inherent implausibility of defendant’s testimony that the robberies were really employee frauds, and the impressive array of prosecution witnesses contradicting this defense in every respect.
Finally, defendant lawfully received consecutive sentences for the separate robberies of two persons during one of the incidents (People v Truesdell, 70 NY2d 809, 811).
Finally, in the circumstances, we do not find that the imposition of consecutive sentences was an abuse of discretion. (See, People v Dawson, 197 AD2d 367.)
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Ross, Asch, Rubin and Tom, JJ.